Citation Nr: 1126642	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  03-26 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from October 1978 to April 1985 and from October 1990 to May 1991. He served in the Persian Gulf during the Persian Gulf War.

The appeal arises to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2009, the Board denied service connection for hypertension.  The Veteran appealed that decision to the Veterans Claims Court.  In August 2010, the Court Clerk granted a Joint Motion for Remand, vacating and remanding the claim to the Board.   

In July 2010, the Veteran submitted a claim for entitlement to a permanent and total rating.  This newly submitted claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Joint Motion, a remand is required.  Specifically, the JMR found that the examiner did not adequately answer the previous questions presented or provide a basis for his opinion.  Therefore, the claim will be remanded again for additional development.

Also, a review of the record shows that the Veteran was awarded benefits by the Social Security Administration (SSA), in part, based on his hypertension in July 2010.  While the administrative decision regarding this award has been associated with the claims file, the medical records underlying this award have not been associated.  On remand, efforts must be made to obtain those records.  See 38 U.S.C.A. § 5103A (West 2002); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VAMC in Little Rock for the period from September 2007 to the present.

2.  Contact SSA and obtain the medical records used in deciding the Veteran's July 2010 award for SSA disability benefits.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

3.  Direct the claims file to the January 2009 VA examiner and provide him with an opportunity to clarify his opinion.  If the January 2009 examiner is not available, please direct the claims file to another health care professional for an opinion.  

The reviewer is asked to address the following:  

* Is it at least as likely as not that service-connected migraines with muscle tension headaches caused hypertension.  This question is meant to address whether migraines caused hypertension (not the other way around).

* Is it at least as likely as not that service-connected migraines aggravated hypertension.  This question is meant to address whether migraines increased or worsened hypertension.

* Is it at least as likely as not that service-connected PTSD caused hypertension?  As above, this question is meant to address whether PTSD caused hypertension (not the other way around).

* Is it at least as likely as not that service-connected PTSD aggravated hypertension?  This question is meant to address whether PTSD increased or worsened hypertension.

The review is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the reviewer should indicate, to the extent possible, the approximate level of hypertension present (i.e., a baseline) before the onset of the aggravation.

The claims file should be made available to the reviewer.  If the reviewer cannot render an opinion without an examination, one should be ordered.  

A complete rationale for any opinion expressed would be most helpful to the Board.  This is critical to the Board's ability to adjudicate the claim.

In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.  

4.  When the requested development has been completed the case should again be reviewed on the basis of the additional evidence.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

